     BENJAMIN M. ABRAMS, pro se
 1   No. 12, Jl. Gunung Payung, Desa Kutuh
     Ungasan, BALI 80361, Indonesia
 2
     Tel. +62-811/399-4499
 3   Email: babrams@balisafeharbor.com

 4                           IN THE DISTRICT COURT OF GUAM

 5    JOEL JOSEPH, D.V.M.,                           )
                                                     )        CIVIL ACTION NO. 14-00005
 6                              Plaintiff,           )
                                                     )
 7                                                   )              DEFENDANT
                     vs.                             )         BENJAMIN M. ABRAMS’
 8
                                                     )         MOTION FOR LEAVE TO
 9    BENJAMIN ABRAMS; JAMES                         )          APPEAR AT STATUS
      GILLIAN; ROSANNA RABAGO; M.                    )             CONFERENCE
10    THOMAS NADEAU; and DOE                         )           TELEPHONICALLY
      DEFENDANTS I-L,                                )
11                                                   )
                                Defendants.          )
12                                                   )

13
            Defendant Benjamin Abrams, who appears pro se, moves the Court ex parte for leave to
14

15   appear at the Status Conference set for Thursday, December 13, 2018 at 1 o’clock p.m.

16   telephonically or via other electronic means (e.g., SKYPE). As grounds, defendant submits that

17   he lives on Bali, Indonesia. Defendant further represents that after providing the Parties with a

18   copy of this Motion on 8 November 2018, no other Party objects to Defendant being allowed to

19   appear by telephone or other electronic means. Defendant previously appeared by telephone at a
20   Status Conference hearing on 7 September 2018, without objection by the other Parties.
21
            Dated, 13 November 2018
22

23

24                                           BENJAMIN M. ABRAMS, Pro Se
25

     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




                 Case 1:14-cv-00005 Document 107 Filed 11/13/18 Page 1 of 1
